     Case 3:20-cv-00311-MMD-WGC Document 21 Filed 12/23/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                                DISTRICT OF NEVADA


JAMES E. HERMANSON,                  )                3:20-cv-00311-MMD-WGC
                                     )
                        Plaintiff,   )                MINUTES OF THE COURT
        vs.                          )
                                     )                December 23, 2020
JOHN KEAST, et al.,                  )
                                     )
                        Defendants.  )
____________________________________ )

PRESENT: THE HONORABLE WILLIAM G. COBB, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:        KAREN WALKER             REPORTER:        NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

       Before the court is Plaintiff’s “Motion to Strike Defendants’ Answering Brief” (ECF No.
18), which also sought sanctions (filed separately by the court as ECF No 19, “Motion for
Sanctions”).

        It appears from Plaintiff’s motion that he seeks to strike Defendants’ Answer (ECF No.
14), not an “Answering Brief.” The Defendants are required by the Federal Rules of Civil
Procedure - and more specifically this court’s order in ECF No. 12 - to file an answer in response
to Plaintiff's complaint. Therefore, Plaintiff’s Motion to Strike Defendants’ Answering Brief
(ECF No. 18) is DENIED.

        Plaintiff can challenge the assertions made in Defendants’ Affirmative Defenses during
discovery and after that via a dispositive motion, if appropriate. The veracity or substance of a
party’s assertion of an affirmative defense is not addressed by a motion to strike. Therefore,
Plaintiff’s Motion for Sanctions (ECF No. 19) is DENIED.

       IT IS SO ORDERED.

                                                    DEBRA K. KEMPI, CLERK

                                                    By: _______/s/_____________
                                                          Deputy Clerk
